PER CURIAM.
We reverse the trial court’s order awarding attorneys’ fees to M-B Leasing, Inc. *562upon a holding that (1) M-B Leasing, Inc. is not an entity to which attorneys’ fees may be awarded under the applicable statute, Section 627.428(1), Florida Statutes (1979), such an award being available only to the contracting insured, the insured’s estate, specifically named policy beneficiaries, and the insured’s assignees, Roberts v. Carter, 350 So.2d 78 (Fla.1977); (2) M-B Leasing’s pleadings, which expressly sought coverage under the Hartford policy as a “third party beneficiary,” an entity not entitled to attorneys’ fees, Arkwright-Boston Manufacturers Mutual Insurance Co. v. Dunkel, 363 So.2d 190 (Fla.3d DCA 1978), see also American Home Assurance Company v. City of Opa Locka, 368 So.2d 416 (Fla. 3d DCA 1979), could not occasion a finding by the trial court that M-B Leasing was an “insured” under the policy.
Reversed with directions to vacate the order awarding attorneys’ fees to M-B Leasing, Inc.